      Case 1:19-cr-02058-SMJ    ECF No. 111   filed 03/27/20   PageID.331 Page 1 of 3



     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Patrick J. Cashman
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                         UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,
 9
10                               Plaintiff,          1:19-CR-02058-SMJ-1
11                     vs.
12                                                   Government’s Response to
     MIGUEL NAVARRETE                                Defendant’s Motion to Disclose
13            (a/k/a “Cholo”),                       Evidence Pursuant to Fed. R. Evid.
14                                                   404 & 609
                                Defendant.
15
16
17         Plaintiff, United States of America, by and through William D. Hyslop, United
18 States Attorney for the Eastern District of Washington, and Patrick J. Cashman,
19 Assistant United States Attorney for the Eastern District of Washington, submits the
20 following Response to Defendant’s Motion for Disclosure. (ECF No. 101).
21                                I.     INTRODUCTION
22         The Defendant requests notice from the United States of the evidence it intends
23 to offer pursuant to Fed. R. Evid. 404(b) and 609.
24                                 II.   BACKGROUND
25         The United States incorporates the factual background provided in ECF No.
26 110 for purposes of this responsive pleading.
27 //
28
     Government’s Response to Defendant’s Motion to Disclose Evidence Pursuant to Fed.
     R. Evid. 404 & 609 - 1
      Case 1:19-cr-02058-SMJ    ECF No. 111     filed 03/27/20   PageID.332 Page 2 of 3



                                     III.   DISCUSSION
 1
                  i.     Notice of Intent to Offer 404(b) and 609 Evidence
 2
           Local Criminal Rule 16 states:
 3
           [n]o later than twenty-eight (28) days prior to trial, the government
 4
           shall:…(8) Provide a summary of any evidence of other crimes,
 5         wrongs, or acts which the government intends to offer under Federal
           Rule of Evidence 404(b), in sufficient detail that the court may rule on
 6
           the admissibility of the proffered evidence, if challenged; and (9)
 7         Provide a list of convictions the government intends to offer under
           Federal Rule of Evidence 609 so the court may rule on their
 8
           admissibility, if challenged.”
 9
           The United States intends to comply with the local criminal rule and the
10
11 Federal Rules of Evidence and will provide appropriate notice in a separate filing.
12              ii.   Evidence of Defendant’s street name or moniker is admissible.

13         The United States addressed the issue raised by the Defendant in responsive

14 pleadings to Defendant Vargas’ motions in limine. (ECF No. 110). In the interest
15 of brevity, the United States incorporates the response in ECF No. 110 into this
16 pleading.
17       Specifically, the United States intends to offer testimony that the Defendants

18 in this case used street names or monikers to describe themselves. More
19 specifically, the Defendant Navarrete is known as “Cholo.” The testimony the
20 United States seeks to elicit is probative of a material issue in this case and is not
21 unfairly prejudicial. Defendant argues that all “gang evidence” should be excluded
22 as “more prejudicial than probative.” Moreover, the use of this testimony is
23 appropriate in the context of Fed. R. Evid. 404(b) because it is being offered not to
24 prove action in conformity with but rather to prove identity. Both the Supreme
25 Court and the Ninth Circuit have ruled that “evidence of gang membership is
26 admissible when it is relevant to a material issue in the case.” United States v.
27 Easter, 66 F.3d 1018, 1021 (9th Cir. 1995) (admissible on the issue of defendant’s
28
     Government’s Response to Defendant’s Motion to Disclose Evidence Pursuant to Fed.
     R. Evid. 404 & 609 - 2
      Case 1:19-cr-02058-SMJ     ECF No. 111    filed 03/27/20   PageID.333 Page 3 of 3



     identity) (citing United States v Abel, 469 U.S. 45 (1984) (admissible to impeach for
1
     bias); United States v. Santiago, 46 F.3d 885 (9th Cir. 1995) (admissible to show
2
     motive for crime); United States v. Fagan, 996 F.2d 1009, 1015 (9th Cir. 1993)
3
     (admissible to buttress policeman’s ability to identify defendant).
4
                                    IV.   CONCLUSION
5
           Based on the foregoing, the United States will comply with Fed. R. Evid
6
     404(b) and 609 as well as LCrR 16.
7
               Dated: March 27, 2020.
8
9
                                                   William D. Hyslop
10                                                 United States Attorney
11
12                                                 s/ Patrick J. Cashman
                                                   Patrick J. Cashman
13                                                 Assistant United States Attorney
14
15
16                              CERTIFICATE OF SERVICE
17
           I hereby certify that on March 27, 2020, I electronically filed the foregoing with
18
     the Clerk of the Court using the CM/ECF system which will send notification of such
19
     filing to the following:
20
           Ken Therrien:        kentherrien@msn.com
21         Rick Smith:          rasmith@house314.com
22         Rick Hernandez:      rick@rickhernandezlaw.com
           Troy Lee:            troylee@troyleelaw.com
23
24
                                                   s/ Patrick J. Cashman
25                                                 Patrick J. Cashman
                                                   Assistant United States Attorney
26
27
28
     Government’s Response to Defendant’s Motion to Disclose Evidence Pursuant to Fed.
     R. Evid. 404 & 609 - 3
